976 F.2d 725
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Peter Emmanuel BERNARD, Plaintiff-Appellant,v.Frank E. MARDAVICH;  Keith W. Davis;  J. Berry, Sergeant;C. W. Fitzgerald;  Marlyn L. Hill, Defendants-Appellees.
No. 91-6687.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 18, 1992Decided:  September 11, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-91-485-R)
Peter Emmanuel Bernard, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Peter Emmanuel Bernard appeals from the district court's order dismissing his 42 U.S.C. § 1983 (1988) action without prejudice for failure to timely comply with a court order after being warned of the consequences of failure to do so.   See Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir. 1989), cert. denied, 493 U.S. 1084 (1990).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.  Bernard v. Mardavich, No. CA-91-485-R (E.D. Va.  Nov. 26, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.

AFFIRMED